Hall, Judge.
When this workmen’s compensation case was before this court in 1965 a judgment for the employer was reversed and the case remanded with direction that the State Board of Workmen’s Compensation make findings of fact, as required by Code § 114-707, on the following issues: Whether the claimant sustained an accident; whether any accident sustained arose out of and in the course of her employment; whether the claimant gave the employer notice of any accidental injury; whether the claimant suffered any disability on account of the accident and, if so, its extent and duration; the amount and duration of compensation the claimant was entitled to receive. Grier v. Travelers Ins. Co., 112 Ga. App. 159 (144 SE2d 196). The board heard further evidence and entered a new award for compensation for the claimant, and the present appeal followed.
The new award contains adequate findings of fact on the issues as directed by the court. The medical testimony was weak but together with non-expert testimony supported findings in the award dated August 19, 1966, that the claimant was disabled because of an accidental fall at work and had been totally disabled since June 7, 1963. B. P. O. Elks Lodge No. 230 v. Foster, 91 Ga. App. 696 (86 SE2d 725); Davis v. Cobb County, 106 Ga. App. 336 (126 SE2d 710).

Judgment affirmed.